DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 9, line 25: "wide portion 12b" should be --wide portion 12a--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the outer block includes a narrow outer block and a wide outer block" in line 13. The claim then recites the narrow outer block and the wide outer block as "alternately arranged in the tire circumferential direction" (lines 15-16). Examiner notes that the claim recites outer block, narrow outer block, and wide outer block in the singular form, but then refers to plural instances of each. This mismatch renders the claim indefinite. It is unclear how a block (singular) can instead be multiple blocks and how a narrow block (singular) and a wide block (singular) can alternate. For the purpose of examination, it is assumed that references to each block encompass a plurality of the corresponding block. Note: claim 1 recites "a large block having a larger projection area and a small block with a smaller projection area" in lines 26-27 of the claim. It is likely the claim intends for plural large blocks and plural small blocks, each associated with a narrow/wide outer block. 
Claim 1 recites the limitation "the lateral groove" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recited "a plurality of lateral grooves" and it is unclear as to which lateral groove is "the lateral groove."
Claim 1 recites the limitation "the pair of repeating elements on both sides of the tire equator" in lines 19-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "some of the lateral grooves each have a wide portion having a larger groove width at positions of the outer blocks, the other of the lateral grooves each have a narrow portion having a smaller groove width as positions of the outer blocks" in lines 30-32. It is unclear whether the "large groove width" and "smaller groove width" are comparing the groove width relative to each other (large portion wider than narrow portion) or relative to the same groove (i.e., groove width varies within the same groove).
Claim 1 recites "a block width more converging toward the wide portion side" in the last line. It is unclear as to what structure is required by this limitation, particularly the "more converging" phrase. The block width is a distance between two sides of the block and "converging" is interpreted as the width decreasing or narrowing. For the purpose of examination, it is assumed that the block tapers such that the inner portion inclines toward the wide portion side. 
Claim 2 recites "preferably" in the last line. It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3 and 7 recite the limitation "the lateral groove" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a plurality of lateral grooves.
Claims 4 and 8 recite the limitation "the side block" and "the side groove" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recited "a plurality of side grooves" and "a plurality of side blocks" in lines 22-25.
Claims 5 and 9 recite the limitation "the side block" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recited "a plurality of side blocks" in lines 22-25.
Claims 6 and 10 recite the limitation "the side groove" in lines 1-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recited "a plurality of side grooves" in lines 22-25.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is represented by Harvey (US 2010/0043934), Missik-Gaffney (US 2009/0107600), Kiyoyanagi (JP2000-313206), Alllison (US 2003/0041939), Brown (US 6530405), and Fujioka (US 2016/0129733). Harvey discloses a tire tread having alternating wide and narrow outer blocks whose outer edge differ in position. Harvey fails to disclose side blocks and side grooves having the claimed combination of features. The remaining references disclose tires having side blocks and side grooves but fail to teach or suggest a tire with tread portion comprising a combination of alternating narrow and wide outer blocks having different positions at an outer end in the tire lateral direction on a road contact surface of the tread portion, adjacent block repeating elements as claimed, a side region with large and small side blocks, lateral grooves with wide and narrow portions, widening and narrowing side grooves, and tapered side blocks that converge/incline towards the wide portion side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749